BORAH, District Judge.
This case having come on to be heard upon final hearing, and the parties herein having duly waived a jury trial and having submitted the issues to the court for determination upon an agreed statement of facts, the court makes the following findings:
The court adopts as its findings of fact the facts set forth in the stipulation signed by the parties and filed in the case.
The movement of petroleum and its products from the corporation’s refinery" storage at the refinery site through the pipe lines to vessels at the corporation’s wharf at said refinery site constituted a taxable movement of petroleum and its products.
The Commissioner of Internal Revenue properly disallowed plaintiffs’ claims for refund.
Under the pleadings and the facts, no judgment would lie in favor of the plaintiffs.
It is immaterial to a decision of this case that the pipe lines through which the oil was transported were privately owned and were situated on plaintiffs’ property; the ownership of the petroleum and its products transported by pipe lines is likewise immaterial.
Defendant herein is entitled to judgment as prayed for, and accordingly the plaintiffs’ suit should be dismissed at its costs.